           Case 2:14-cv-02234-MCE-DMC Document 254 Filed 08/01/19 Page 1 of 4


1    Pierce Bainbridge Beck Price & Hecht LLP
     Brian J. Dunne (SBN 275689)
2    bdunne@piercebainbridge.com
     Yavar Bathaee (SBN 282388)
3    yavar@piercebainbridge.com
     David L. Hecht (pro hac vice)
4    dhecht@piercebainbridge.com
     355 South Grand Avenue, 44th Floor
5    Los Angeles, California 90071
     (213) 262-9333
6    Dhillon Law Group Inc.
     Harmeet K. Dhillon (SBN 207873)
7    harmeet@dhillonlaw.com
     Nitoj Singh (SBN 265005)
8    nsingh@dhillonlaw.com
     177 Post Street, Suite 700
9    San Francisco, CA 94108
     (415) 433-1700
10
     Attorneys for Plaintiffs Sharidan Stiles and Stiles 4 U, Inc.
11

12
                                 UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14
     SHARIDAN STILES, an individual, STILES            Case No.: 2:14-cv-02234-MCE-CMK
15   4 U, INC., a California corporation

16                 Plaintiffs,
                                                       Plaintiffs Sharidan Stiles and Stiles 4 U,
     vs.                                               Inc.’s Notice of Request to Seal
17                                                     Documents in Support of Reply and
     WALMART INC., and AMERICAN                        Redact Reply Brief
18
     INTERNATIONAL INDUSTRIES,
                                                       Hon. Morrison C. England, Jr.
19
                   Defendants.                         Hearing date: August 8, 2019
                                                       Courtroom: 7
20
                                                       Time: 2:00 P.M.
21

22          Pursuant to the Court’s Stipulated Protective Order and Local Rule 141, Plaintiffs

23   Sharidan Stiles and Stiles 4 U, Inc. (“Plaintiffs”), by and through their undersigned
24   counsel, hereby file their Notice of Request to Seal Documents designated as
25

26                                                 1

27
          Case 2:14-cv-02234-MCE-DMC Document 254 Filed 08/01/19 Page 2 of 4


1    Confidential Material by Defendants Walmart Inc. (“Walmart”) and American International

2    Industries (“AI” and together, “Defendants”) (the “Request”). The Request seeks to seal

3    Exhibits 1-2 and 4-7 (the “Exhibits”) to the concurrently filed Declaration of Brian Dunne.

4    Additionally, pursuant to Local Rule 140(b), the Request seeks to redact any citations,
5    quotations, or other referenes to such Confidential Material within the concurrently filed
6    Motion for Order Granting Plaintiffs Leave to Amend Complaint (the “Motion”).
7
            Pursuant to Local Rule 141, documents may be sealed only by written order of the
8
     Court. See L.R. 141(a). Ordinarily, a party seeking to seal a document must “describe
9
     generally the documents sought to be sealed, the basis for sealing, the manner in which
10
     the Request to Seal Documents, proposed order, and documents were served on all other
11
     parties.” L.R. 141(b) (internal quotations omitted). In this case, the provisions of Local
12
     Rule 141(b) have been modified as stipulated by the parties (the “Stipulated Protective
13
     Order”). See ECF No. 178 (Order Granting Stipulated Protective Order).
14
            Under the Court’s Stipulated Protective Order, in this case, “[i]f a party files papers
15
     that include Confidential Material of another party, the filing party shall file a request to
16
     seal indicating that another party has designated the Confidential Material for
17
     protection . . . .” See ECF No. 178 ¶ 14. However, the requesting party is not required
18
     to set forth “‘the basis for sealing,’ ‘the statutory or other authority for sealing, the
19

20   requested duration, [and] the identity, by name or category, of persons to be permitted

21   access to the documents’”—which it would ordinarily be required to do under Local Rule

22   141(b). See id. Rather, under the Court’s Stipulated Protective Order, because the

23   confidential material at issue is material designated as confidential by Defendants,

24   Defendants must “respond to the request to seal within three (3) days setting forth the

25

26                                                 2

27
          Case 2:14-cv-02234-MCE-DMC Document 254 Filed 08/01/19 Page 3 of 4


1    reasons such material should remained sealed. See id. Accordingly, Plaintiffs will not

2    set forth the basis for sealing these documents, and Defendants, pursuant to the

3    Protective Order, shall within three (3) days respond to this Request.

4          Plaintiffs seek to seal Exhibits 1-2 and 4-7 to the Declaration of Brian Dunne in
5    Support of Reply, which Defendants have designated as Confidential Material.
6          Pursuant to Local Rule 141(b), the Request, proposed order, and Exhibits will be
7
     emailed to the “Proposed Orders” email box of the Honorable Morrison C. England, Jr.
8
     Plaintiff will also serve Defendants’ counsel with a copy of the Notice, Request, proposed
9
     order, and Exhibits via electronic mail. Plaintiff is also willing to undertake such other
10
     notice as this Court deems reasonable and appropriate.
11
           In light of the privacy interests involved with these Exhibits, Plaintiffs respectfully
12
     ask that their Request to Seal Exhibits 1 through 3 and 4 through 7 and Redact Motion
13
     be granted.
14

15

16

17

18

19

20

21

22

23

24

25

26                                                3

27
         Case 2:14-cv-02234-MCE-DMC Document 254 Filed 08/01/19 Page 4 of 4


1

2    Dated: August 1, 2019                    Respectfully submitted,

3                                      Pierce Bainbridge Beck Price &
                                       Hecht LLP
4
                                          By: /s/ Brian J. Dunne
5                                             Brian J. Dunne (SBN 275689)
                                              bdunne@piercebainbridge.com
6                                             Yavar Bathaee (SBN 282388)
                                              yavar@piercebainbridge.com
7
                                              David Hecht (pro hac vice)
8                                             dhecht@piercebainbridge.com
                                              355 South Grand Avenue, 44th Floor
9                                             Los Angeles, California 90071
                                              (213) 262-9333
10
                                       Dhillon Law Group Inc.
11
                                              Harmeet K. Dhillon (SBN 207873)
12                                            harmeet@dhillonlaw.com
                                              Nitoj Singh (SBN 265005)
13                                            nsingh@dhillonlaw.com
                                              177 Post Street, Suite 700
14                                            San Francisco, CA 94108
                                              (415) 433-1700
15
                                       Attorneys for Plaintiffs Sharidan Stiles
16                                     and Stiles 4 U, Inc.
17

18

19

20

21

22

23

24

25

26                                        4

27
